705 S.E.2d 736 (2011)
STATE
v.
Leobardo Saucedo GARCIA.
No. 492P10-1.
Supreme Court of North Carolina.
February 3, 2011.
John R. Green, Jr., Assistant Attorney General, for State.
*737 Leobardo Garcia Garcia, Vanceboro, for Garcia, Leobardo Saucedo.
Thomas J. Keith, District Attorney, for State.
The following order has been entered on the motion filed on the 17th of November 2010 by Defendant for Petition for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 3rd of February 2011."